UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of April 2011 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Mira Rosenzweig ————— Mira Rosenzweig, Chief Financial Officer Dated:April 28, 2011 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park Migdal Ha’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Mira Rosenzweig, CFO Tel: +972-4-604-8308 Mobile: +972-54-9050703 mirar@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com CAMTEK ANNOUNCES STRONG GROWTH IN FIRST QUARTER 2011 RESULTS SEQUENTIAL QUARTERLY REVENUE INCREASE OF 8% AND YEAR OVER YEAR INCREASE OF 56% MIGDAL HAEMEK, Israel – April 28, 2011 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced its financial results for the quarter ended March 31, 2011. Main Financial Highlightsof the First Quarter · Revenues of $27.5 million, representing a sequential quarterly increase of 8% and a year-over-year increase of 56%. · Non-GAAP gross margin of 47.0% for the quarter compared with 41.0% in the first quarter of last year; GAAP gross margin of 46.6% for the current quarter. · Both non-GAAP operating income and net income of $3.1 million in the quarter; GAAP operating income of $3.0 million and GAAP net income of $2.4 million. · Non-GAAP earnings per diluted share of $0.10; GAAP earnings per diluted share of $0.08. Results for the three months ended March 31, 2011 on a non-GAAP basis, exclude the following items:(i) Expenses with respect to the acquisition of SELA and Printar; and (ii) share based compensation expenses. A re-conciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. First Quarter 2011 Financial Results Revenues for the first quarter of 2011 increased 56% to $27.5 million, compared to $17.6 million in the first quarter of 2010. Revenues grew 8% sequentially, and came in slightly above the formerly issued guidance range of between $25-27 million. The ongoing growth is as a result of the continued increase in demand from customers as well as the penetration into new customers and increasing sales of the Company’s new products. Gross profit on a GAAP basis in the quarter totaled $12.8 million (46.6% of revenues), compared with $7.0 million (40% of revenues) in the first quarter of 2010. Gross profit on a non-GAAP basis in the quarter totaled $12.9 million (47.0% of revenues), compared with $7.3 million (41% of revenues) in the first quarter of 2010. Operating income on a GAAP basis in the quarter was $3.0 million (10.8% of revenues) compared with an operating loss of $0.4 million in the first quarter of 2010.Non-GAAP operating income was $3.1 million (11.5% of revenues) in the quarter compared with an operating loss of $0.1 million in the first quarter of 2010. Net income on a GAAP basis in the first quarter of 2011 totaled $2.4 million, or $0.08 per diluted share, compared to a net loss of $0.9 million, or a loss of $0.03 per diluted share in the first quarter of 2010. Net income on a non-GAAP basis in the first quarter of 2011 was $3.1 million, or $0.10 per diluted share, compared with a net loss of $0.3 million, or $0.01 per diluted share in the first quarter of 2010. Cash and cash equivalents levels as of March 31, 2011 were $9.2 million with an additional amount of $5.2 million in restricted cash compared with $9.6 million and $5.2 million restricted cash at December 31, 2010. Management Comment Roy Porat, Camtek’s Chief Executive Officer, commented:“We are very pleased with our strong results and it is a great start for 2011. This quarter’s success was the result of our continuous efforts in reshaping our business that started eight quarters ago and has resulted in gradual growth since then. The growth has cemented our sound position in our legacy inspection businesses in the back-end semiconductor and PCB industries. We are also now moving from proving feasibility to actually establishing a position with our new front-end semiconductor inspection and sample preparation product lines.” Mr. Porat concluded:“For the second quarter of 2011, we anticipate flat to moderate growth with revenues of between $27-29 million.” Conference Call Camtek will host a conference call today, April 28, 2011, at 10:00 am ET. Roy Porat, Chief Executive Officer and Mira Rosenzweig, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call. US: 1 at 10:00 am Eastern Time Israel: 03 918 0609 at 5:00 pm Israel Time International: + For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd provides automated solutions dedicated for enhancing production processes and yield, enabling our customers new technologies in two industries; Semiconductors, Printed Circuit Board (PCB) & IC Substrates. Camtek addresses the specific needs of these industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, ion milling and digital material deposition. Camtek’s solutions range from micro-to-nano by applying its technologies to the industry-specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors. CAMTEK LTD. and its subsidiaries Consolidated Balance Sheets (In thousands) March 31, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Accounts receivable, net Inventories Due from affiliates Other current assets Deferred tax asset 54 54 Total current assets Fixed assets, net Restricted deposits * Long term inventory Deferred tax asset Other assets, net Intangible assets, net ** Goodwill Total assets Liabilities and shareholders’ equity Current liabilities Short term bank loans Accounts payable – trade Long term bank loans – current portion Other current liabilities Total current liabilities Long term liabilities Long term bank loans Liability for employee severance benefits Other long term liabilities ** Total liabilities Commitments and contingencies Shareholders’ equity Ordinary shares NIS 0.01 par value, authorized 100,000,000 shares, 31,425,945 issued as March 31, 2011 and 31,370,359 as of December 31, 2010, outstanding 29,333,569 as of March 31, 2011 and 29,277,983 as of December 31, 2010 Additional paid-in capital Accumulated losses ) ) Treasury stock, at cost (2,092,376as of March 31, 2011 and December 31, 2010) ) ) Total shareholders' equity Total liabilities and shareholders' equity (*) Bank guarantee against credit line related to the Rudolph Technologies appeal (**) Relates to Printar and SELA acquisitions Camtek Ltd. Consolidated Statements of Operations (in thousands, except share data) Three months ended March 31, Year ended December 31, U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrative expenses Operating income (loss) ) Financial expenses, net ) ) ) Income (loss) before income taxes ) Income tax ) ) ) Net income (loss) ) Earnings (loss) per ordinary share: Basic ) Diluted ) Weighted average number of ordinary shares outstanding: Basic Diluted RECONCILIATION OF GAAP TO NON-GAAP RESULTS (in thousands, except share data) Three months ended March 31, Year ended December 31, U.S. dollars U.S. dollars Reported net income (loss) on GAAP basis ) Acquisition of Sela and Printar related expenses (1) 563 647 2,093 Inventory write -downs - - Share-based compensation 41 Restructuring expenses (2) - - Non-GAAP net income (loss) ) Gross margin on GAAP basis % 40 % % Reported gross profit on GAAP basis Acquisition of Sela and Printar related expenses ( 1) Inventory write off - - Non GAAP gross margin % 41 % % Non-GAAP gross profit Reported operating income (loss) on GAAP basis ) Acquisition of Sela and Printar related expenses (1) 80 280 731 Inventory write off - - Share-based compensation 41 Restructuring expenses (2) - - Non-GAAP operating income (loss) ) During the three months ended March 31, 2011 and 2010 and the twelve months ended December 31, 2010, the Company recorded acquisition expenses of $0.6 million, $0.6 million and $2.1 million, respectively, consisting of: (1) inventory written-up to fair value in purchase accounting charges of $0 million, $0.2 million and $0.4 million, respectively . These amounts are recorded under cost of revenues line item. (2) Revaluation adjustments of $0.5 million, $0.4 million and $1.4 million, respectively, of contingent consideration and certain future liabilities recorded at fair value. These amounts are recorded under finance expenses line item and (3) $0.07 million, $0.05 million and $0.3 million amortization of intangible assets acquired recorded under cost of revenues line item. The Company has entered into a Memorandum of Understanding with a Belgian company, according to which, commencing June 2010, this company began to distribute the Company’s products for the PCB industry in Europe, subject to and in accordance with terms and conditions referred to in the agreement. Therefore, the Company implemented a restructuring plan in its Belgium subsidiary which includes mainly a reduction in workforce and recorded $0.3 million as restructuring expenses under selling, general and administrative expenses line item. During the twelve months ended December 31, 2010 the Company recorded $0.28 million of restructuring expense with respect to reorganization in its subsidiaries in China.
